DETAILED ACTION
The following Office action concerns Patent Application Number 16/646,772.  Claims 1, 2, 6, 8-12 are pending in the application.  
The applicant’s amendment filed January 13, 2022 has been entered.
The previous rejection of claim 2 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Except for the rejections under 35 USC 112 discussed below, claims 1, 2, 6 and 8-12 would be allowable over the closest prior art of Hatakeyama.  Hatakeyama does not teach a compound satisfying any of formulas (2-1), (2-2) and (2-3), wherein at least one of p, r, s, or t (as defined in claim 1) is equal to one, or wherein both “Ar” groups form a ring system which is bonded to both nitrogen atoms and has “q” equal to zero. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 6 and 8-12 are rejected under 35 U.S.C. § 112(b) because the term “or a combination thereof” in claim 1 (definition of “R”) is indefinite.  It is unclear what 
Response to Arguments
The applicant amended the term “a combination of these systems” to “a combination thereof” in claim 1 (definition of “R”).  However, it is unclear what the term “thereof” refers to.  Therefore, the scope of the claim is unclear.  The rejection under 35 USC 112 must be maintained.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 21, 2022